Citation Nr: 9935482	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran filed a timely Notice of Disagreement 
with respect to a rating decision of March 1994 which denied 
service connection for post-traumatic stress disorder and for 
a back disorder.  


REPRESENTATION

Appellant represented by:	Michael R. Dowling, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
June 1987 to April 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied service connection for 
post-traumatic stress disorder (PTSD) and for a back 
disorder.  On April 7, 1994, the RO notified the veteran that 
it had denied his claims.  On April 19, 1995, the RO received 
a Notice of Disagreement dated April 3, 1995.  In August 
1995, the RO sent to the appellant a Statement of the Case 
and, in September 1995, the veteran filed a substantive 
appeal.  He testified at a personal hearing before the 
undersigned Member of the Board in Washington, D.C., in June 
1997.  

In September 1997, the Board issued a decision dismissing the 
claims, for lack of jurisdiction, because the veteran did not 
file a timely Notice of Disagreement with the March 1994 
decision that denied his claims.  An October 1997 motion for 
Board reconsideration was denied in January 1998.

The veteran subsequently appealed the Board's September 1997 
decision to the United States Court of Veterans Appeals 
(Court) [recently renamed the United States Court of Appeals 
for Veterans Claims].  On October 5, 1998, the Court issued a 
decision vacating the Board's September 16, 1997, decision 
and remanding the matter for expeditious development and 
readjudication.  

In response to that Court decision, in March 1999, the Board 
remanded the case to the RO for adjudication of the issue of 
whether the veteran had filed a timely Notice of Disagreement 
to its March 1994 rating decision denying service connection 
for PTSD and for a back disorder.  In July 1999, the RO 
determined that the Notice of Disagreement was not timely 
filed, furnished to the veteran and his representative a 
Supplemental Statement of the Case explaining the bases for 
that determination, and afforded them the appropriate 
opportunity to submit written or other argument in response 
thereto.  Thereafter, the case was returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  In a rating decision of March 1994, the RO denied the 
veteran entitlement to service connection for PTSD and for a 
back disorder.  

2.  The RO notified the veteran of its March 1994 rating 
decision in a letter dated April 7, 1994, which also informed 
him of his procedural and appellate rights.  

3. On April 19, 1995, the RO received a Notice of 
Disagreement with its
March 1994 rating decision, dated April 3, 1995.


CONCLUSION OF LAW

Because the veteran did not submit a timely Notice of 
Disagreement with the RO's March 1994 rating decision, which 
denied him entitlement to service connection for PTSD and for 
a back disorder, the Board does not have jurisdiction to 
consider those issues on appeal.  38 C.F.R. §§ 20.101(c), 20. 
200, 20.201, 20.302, 20.305 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.   
Pursuant to applicable law and regulations, an appeal 
consists of a timely filed Notice of Disagreement (a written 
communication from a claimant, or his or her representative, 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result), and, after 
a Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails the notice of the determination to the veteran.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In the instant case, the RO received the veteran's claim for 
entitlement to service connection for PTSD and for a back 
disorder in October 1993.  The RO denied his claim in March 
1994 and, in a VA letter dated April 7, 1994, the RO informed 
the veteran of its decision and advised him of his procedural 
and appellate rights.  A letter from the veteran's attorney, 
received by the RO in November 1994, shows only that the 
attorney represented the veteran in connection with his claim 
for veteran's benefits and included a request for copies of 
the veteran's medical records.  The first document received 
by the RO, which can reasonably be construed as a Notice of 
Disagreement, is a letter from the veteran, dated April 3, 
1995, that was received by the RO on April 19, 1995.  Because 
that letter was received more than one year after the 
notification of the denial of the veteran's claims, it was 
not timely filed.

The veteran, through his representive, has argued that his 
Notice of Disagreement was dated April 3, 1995, which is 
within the period for a timely filing.  He theorizes that the 
document was mailed the same date as dated, and that the 
presumption for mailing is the date of the document.  

However, when the regulations require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the VA.  In calculating this five-
day period, Saturdays, Sundays and legal holidays will be 
excluded.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.305(a).  In 
computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the 
last day included.  Where the time limit would expire on a 
Saturday, Sunday or legal holiday, the next succeeding 
workday will be included in the computation.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.305(b).

Applying the above-cited legal authority to the facts of this 
case, the Board would point out that, although the veteran's 
letter was dated April 3, 1995, there is no proof that it was 
actually mailed on that date.  Since there is no postmark of 
record, the document may be presumed to have been mailed five 
days prior to the date that it was received.  Five days prior 
to April 19, 1995, is April 14, 1995; however, factoring in 
that April 16 was a Sunday and April 15 was a Saturday, the 
earliest presumed postmark date would have been April 12, 
1995.  Nonetheless, even that date is still five days too 
late to be within the one-year time period commencing on 
April 7, 1994, the date of notification of the denial of the 
claims.

The veteran also has raised questions about the accuracy of 
the RO's postmark, and about the procedures used at the RO 
for processing and routing mail.  However, the "presumption 
of regularity" supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that statements such as the ones of this veteran, 
standing alone, are not sufficient to rebut the presumption 
of regularity in RO operations.  Therefore, the veteran's 
contentions that he properly completed and filed a Notice of 
Disagreement, mailed the document to the RO for inclusion in 
his file, and that the RO did not date-stamp it received at 
the RO until over a week after he alleges the RO should have 
received the document because RO personnel either lost or 
misplaced the document, standing alone, is insufficient 
evidence to rebut the presumption of regularity. 

Because the veteran did not file a timely Notice of 
Disagreement to the RO's March 1994 denial of service 
connection for PTSD and for a back disorder pursuant to 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302, the Board must 
conclude that a timely appeal was not perfected.  See YT v. 
Brown, 9 Vet. App. 195, 199 (1996).  In such instance, the 
Board is without jurisdiction to consider the underlying 
claim of service connection for PTSD and for a back disorder, 
and the appeal must be denied.  


ORDER

As a Notice of Disagreement with respect to a rating decision 
of March 1994 which denied service connection for PTSD and 
for a back disorder was not timely filed, the appeal is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

